Name: 2007/801/EC: Council Decision of 6 December 2007 on the full application of the provisions of the Schengen acquis in the Czech Republic, the Republic of Estonia, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic
 Type: Decision
 Subject Matter: international law;  European Union law;  European construction
 Date Published: 2007-12-08

 8.12.2007 EN Official Journal of the European Union L 323/34 COUNCIL DECISION of 6 December 2007 on the full application of the provisions of the Schengen acquis in the Czech Republic, the Republic of Estonia, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (2007/801/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the 2003 Act of Accession, and in particular Article 3(2) thereof, Having regard to the Opinion of the European Parliament (1), Whereas: (1) Article 3(2) of the 2003 Act of Accession provides that the provisions of the Schengen acquis other than those mentioned in Annex I to the said Act shall only apply in a new Member State within the meaning of that instrument pursuant to a Council Decision to that effect after verification that the necessary conditions for the application of that acquis have been met. (2) The Council, having verified that the necessary conditions for the application of the data protection part of the Schengen acquis concerned had been met by the Czech Republic, the Republic of Estonia, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (hereinafter the Member States concerned), rendered the provisions of the Schengen acquis related to the Schengen Information System applicable to the Member States concerned from 1 September 2007. (3) The Council has now verified, in accordance with the applicable Schengen evaluation procedures as set out in the Decision of the Executive Committee of 16 September 1998 setting up a Standing Committee on the evaluation and implementation of Schengen (SCH/Com-ex (98) 26 def.) (2), that the necessary conditions for the application of the Schengen acquis have been met in all other areas of the Schengen acquis  Air Borders, Land Borders, Police Cooperation, the Schengen Information System, Sea Borders and Visas  in the Member States concerned. (4) On 8 November 2007, the Council concluded that the conditions in each of the areas mentioned had been fulfilled by the Member States concerned. (5) It is possible to set dates for the application of the Schengen acquis in full by those Member States, i.e. dates from which checks on persons at the internal borders with those Member States should be lifted. (6) From the earliest such dates, the restrictions on the use of the Schengen Information System, provided for in Council Decision 2007/471/EC of 12 June 2007 on the application of the provisions of the Schengen acquis relating to the Schengen Information System in the Czech Republic, the Republic of Estonia, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (3), should be lifted. (7) In order to avoid the enlargement of the Schengen area causing travel within the area to become more difficult for certain categories of persons, the facilitation provided by Decision No 895/2006/EC (4) for third-country nationals holding a national short-term visa issued by one of the Member States concerned for transit through the territory of other Member States concerned, should be maintained. Consequently, certain provisions of that Decision should continue to apply for a limited, transitional period. (8) In accordance with the second subparagraph of Article 3(2) of the 2003 Act of Accession and as a result of the partial application of the Schengen acquis by the United Kingdom of Great Britain and Northern Ireland provided for in Council Decision 2004/926/EC of 22 December 2004 on the putting into effect of parts of the Schengen acquis by the United Kingdom of Great Britain and Northern Ireland (5), and in particular the first subparagraph of Article 1 thereof, only part of the provisions of the Schengen acquis applicable to the Member States concerned in their relations with Member States applying the Schengen acquis in full should apply in the relations of the Member States concerned with the United Kingdom of Great Britain and Northern Ireland. (9) As regards Iceland and Norway, this Decision constitutes a development of provisions of the Schengen acquis within the meaning of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those two States with the implementation, application and development of the Schengen acquis, which fall within the area referred to in Article 1, points B, C, D, F and H of Council Decision 1999/437/EC (6), on certain arrangements for the application of that Agreement, HAS DECIDED AS FOLLOWS: Article 1 1. The provisions of the Schengen acquis referred to in Annex I shall apply to the Member States concerned amongst themselves and in their relations with the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the Republic of France, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Republic of Austria, the Portuguese Republic, the Republic of Finland and the Kingdom of Sweden, as well as with the Republic of Iceland and the Kingdom of Norway as from 21 December 2007. To the extent that those provisions regulate the abolition of checks on persons at internal borders, they shall apply as from 30 March 2008 to air borders. All restrictions on the use of the Schengen Information System by the Member States concerned shall be lifted as from 21 December 2007. 2. The provisions of the Schengen acquis referred to in Annex II shall apply to the Member States concerned in their relations with the United Kingdom of Great Britain and Northern Ireland as from 21 December 2007. Article 2 Until 30 June 2008, and during their period of validity, national short-term visas issued before 21 December 2007 shall remain valid for the purpose of transit through the territory of the other Member States concerned in so far as they recognised such short-term visas for the purpose of transit in accordance with Decision No 895/2006/EC. The conditions set out in that Decision shall apply. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 6 December 2007. For the Council The President A. COSTA (1) Opinion delivered on 15 November 2007 (not yet published in the Official Journal). (2) OJ L 239, 22.9.2000, p. 138. (3) OJ L 179, 7.7.2007, p. 46. (4) Decision No 895/2006/EC of the European Parliament and of the Council of 14 June 2006 introducing a simplified regime for the control of persons at the external borders based on the unilateral recognition by the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia of certain documents as equivalent to their national visas for the purposes of transit through their territories (OJ L 167, 20.6.2006, p. 1). (5) OJ L 395, 31.12.2004, p. 70. (6) OJ L 176, 10.7.1999, p. 31. ANNEX I List of the provisions of the Schengen acquis within the meaning of Article 3(2) of the 2003 Act of Accession to be rendered applicable to the Member States concerned in their relations with the Member States applying the Schengen acquis in full as well as Iceland and Norway 1. In respect of the provisions of the Schengen Convention: Article 1 to the extent that it relates to the provisions of this paragraph, Articles 9-12, Articles 14-25 excluding Article 19(2), Articles 40-43, and Articles 126-130 to the extent that they relate to the provisions of this paragraph, of the Schengen Convention, as amended by certain of the acts listed in point (2)(c) below; 2. Other provisions: (a) The following provisions of the Agreements on Accession to the Convention signed in Schengen on 19 June 1990 implementing the Schengen Agreement of 14 June 1985 on the gradual abolition of checks at their common borders, their Final Acts and the related Declarations:  the Agreement signed on 27 November 1990 on the Accession of the Italian Republic: Article 2, Article 3 and Joint Declaration on Articles 2 and 3 of the Agreement on the Accession of the Italian Republic to the Convention Implementing the Schengen Agreement of 14 June 1985,  the Agreement signed on 25 June 1991 on the Accession of the Kingdom of Spain: Article 2 and Article 3,  the Agreement signed on 25 June 1991 on the Accession of the Portuguese Republic: Article 2, Article 3, and Declaration 1 in Part III of the Final Act,  the Agreement signed on 6 November 1992 on the Accession of the Hellenic Republic: Article 2,  the Agreement signed on 28 April 1995 on the Accession of the Republic of Austria: Article 2 and Article 3,  the Agreement signed on 19 December 1996 on the Accession of the Kingdom of Denmark: Article 2 and Article 3,  the Agreement signed on 19 December 1996 on the Accession of the Republic of Finland: Article 2 and Article 3,  the Agreement signed on 19 December 1996 on the Accession of the Kingdom of Sweden: Article 2 and Article 3; (b) The following Decisions of the Executive Committee established by the Schengen Convention:  Decision of the Executive Committee of 14 December 1993 extending the uniform visa (SCH/Com-ex (93) 21);  Decision of the Executive Committee of 14 December 1993 on the common principles for cancelling, rescinding or shortening the length of validity of the uniform visa (SCH/Com-ex (93) 24);  Decision of the Executive Committee of 21 November 1994 introducing a computerised procedure for consulting the central authorities referred to in Article 17(2) of the Convention (SCH/Com-ex (94) 15 rev.);  Decision of the Executive Committee of 22 December 1994 on the exchange of statistical information on the issuing of uniform visas (SCH/Com-ex (94) 25);  Decision of the Executive Committee of 5 May 1995 on common visa policy. Decision contained in the minutes of the meeting of the Executive Committee held in Brussels on 28 April 1995 (SCH/Com-ex (95) PV 1 rev.);  Decision of the Executive Committee of 27 June 1996 on the principles for issuing Schengen visas in accordance with Article 30(1)(a) of the Convention implementing the Schengen Agreement (SCH/Com-ex (96) 13 rev. 1);  Decision of the Executive Committee of 15 December 1997 on the guiding principles for means of proof and indicative evidence within the framework of readmission agreements between Schengen States (SCH/Com-ex (97) 39 rev.);  Decision of the Executive Committee of 21 April 1998 on the exchange of statistics on issued visas (SCH/Com-ex (98) 12);  Decision of the Executive Committee of 23 June 1998 on measures to be taken in respect of countries posing problems with regard to the issue of documents required for expulsion from the Schengen territory (SCH/Com-ex (98) 18 rev.);  Decision of the Executive Committee of 23 June 1998 on Monegasque residence permits (SCH/Com-ex (98) 19);  Decision of the Executive Committee of 23 June 1998 on the stamping of passports of visa applicants (SCH/Com-ex (98) 21);  Decision of the Executive Committee of 23 June 1998 on a catch-all clause to cover the whole technical Schengen acquis (SCH/Com-ex (98) 29 rev.);  Decision of the Executive Committee of 16 December 1998 on the Handbook on cross-border police cooperation (SCH/Com-ex (98) 52);  Decision of the Executive Committee of 16 December 1998 concerning the compilation of a manual of documents to which a visa may be affixed (SCH/Com-ex (98) 56);  Decision of the Executive Committee of 28 April 1999 on the definitive versions of the Common Manual and the Common Consular Instructions (SCH/Com-ex (99) 13) insofar as it relates to provisions of the Common Consular Instructions that have not already been rendered applicable by virtue of the 2003 Act of Accession;  Decision of the Executive Committee of 28 April 1999 on the compilation of a manual of documents to which a visa may be affixed (SCH/Com-ex (99) 14); (c) The following other instruments:  Council Decision 2000/645/EC of 17 October 2000 correcting the Schengen acquis as contained in Schengen Executive Committee SCH/Com-ex (94) 15 Rev (OJ L 272, 25.10.2000, p. 24. Decision as amended by Decision 2003/330/EC (OJ L 116, 13.5.2003, p. 22));  Council Regulation (EC) No 1091/2001 of 28 May 2001 on freedom of movement with a long-stay visa (OJ L 150, 6.6.2001, p. 4);  Council Decision 2001/420/EC of 28 May 2001 on the adaptation of Parts V and VI and Annex 13 of the Common Consular Instructions on Visas and Annex 6a to the Common Manual with regard to long-stay visas valid concurrently as short-stay visas (OJ L 150, 6.6.2001, p. 47) insofar as it relates to the Common Consular Instructions;  Council Directive 2001/40/EC of 28 May 2001 on the mutual recognition of decisions on the expulsion of third country nationals (OJ L 149, 2.6.2001, p. 34) and Council Decision No 2004/191/EC of 23 February 2004 setting out the criteria and practical arrangements for the compensation of the financial imbalances resulting from the application of Directive 2001/40/EC on the mutual recognition of decisions on the expulsion of third country nationals (OJ L 60, 27.2.2004, p. 55);  Council Decision 2002/44/EC of 20 December 2001 amending Part VII and Annex 12 to the Common Consular Instructions and Annex 14a to the Common Manual (OJ L 20, 23.1.2002, p. 5) insofar as it relates to the Common Consular Instructions;  Council Decision 2002/354/EC of 25 April 2002 on the adaptation of Part III of, and the creation of an Annex 16 to, the Common Consular Instructions (OJ L 123, 9.5.2002, p. 50);  Council Decision 2002/585/EC of 12 July 2002 on the adaptation of Parts III and VIII of the Common Consular Instructions (OJ L 187, 16.7.2002, p. 44);  Council Decision 2002/586/EC of 12 July 2002 on the amendment of Part VI of the Common Consular Instructions (OJ L 187, 16.7.2002, p. 48);  Council Regulation (EC) No 415/2003 of 27 February 2003 on the issue of visas at the border, including the issue of such visas to seamen in transit (OJ L 64, 7.3.2003, p. 1);  Council Regulation (EC) No 693/2003 of 14 April 2003 establishing a specific Facilitated Transit Document (FTD), a Facilitated Rail Transit Document (FRTD) and amending the Common Consular Instructions and the Common Manual (OJ L 99, 17.4.2003, p. 8) insofar as it relates to the Common Consular Instructions;  Council Decision 2003/454/EC of 13 June 2003 amending Annex 12 to the Common Consular Instructions and Annex 14a to the Common Manual on visa fees (OJ L 152, 20.6.2003, p. 82) insofar as it relates to the Common Consular Instructions;  Council Decision 2003/585/EC of 28 July 2003 amending Annex 2, Schedule A, of the Common Consular Instructions and Annex 5, Schedule A, to the Common Manual on the visa requirements for holders of Pakistani diplomatic passports (OJ L 198, 6.8.2003, p. 13) insofar as it relates to the Common Consular Instructions;  Council Decision 2003/586/EC of 28 July 2003 on the amendment of Annex 3, Part I, of the Common Consular Instructions and Annex 5a, Part I, to the Common Manual on third country nationals subject to airport visa requirements (OJ L 198, 6.8.2003, p. 15) insofar as it relates to the Common Consular Instructions;  Council Decision 2003/725/JHA of 2 October 2003 amending the provisions of Article 40 (1) and (7) of the Convention implementing the Schengen Agreement of 14 June 1985 on the gradual abolition of checks at common borders (OJ L 260, 11.10.2003, p. 37);  Council Decision 2004/14/EC of 22 December 2003 amending the third subparagraph (basic criteria for examining applications) of Part V of the Common Consular Instructions (OJ L 5, 9.1.2004, p. 74);  Council Decision 2004/15/EC of 22 December 2003 amending point 1.2 of Part II of the Common Consular Instructions and drawing up a new Annex thereto (OJ L 5, 9.1.2004, p. 76);  Council Decision 2004/17/EC of 22 December 2003 amending Part V, point 1.4, of the Common Consular Instructions and Part I, point 4.1.2 of the Common Manual as regards inclusion of the requirement to be in possession of travel medical insurance as one of the supporting documents for the grant of a uniform entry visa (OJ L 5, 9.1.2004, p. 79) insofar as it relates to the Common Consular Instructions;  Council Decision 2004/573/EC of 29 April 2004 on the organisation of joint flights for the removal, from the territory of two or more Member States, of third-country nationals who are the subjects of individual removal orders (OJ L 261, 6.8.2004, p. 28);  Recommendation 2005/761/EC of the European Parliament and of the Council of 28 September 2005 to facilitate the issue by the Member States of uniform short-stay visas for researchers from third countries travelling within the Community for the purpose of carrying out scientific research (OJ L 289, 3.11.2005, p. 23);  The first sentence of Article 1 and Title III of Regulation (EC) No 562/2006 of the European Parliament and of the Council of 15 March 2006 establishing a Community Code on the rules governing the movement of persons across borders (Schengen Borders Code) (OJ L 105, 13.4.2006, p. 1);  Council Decision 2006/440/EC of 1 June 2006 amending Annex 12 to the Common Consular Instructions and Annex 14a to the Common Manual on the fees to be charged corresponding to the administrative costs of processing visa applications (OJ L 175, 29.6.2006, p. 77) insofar as it relates to the Common Consular Instructions;  Articles 4(b) and 9(c) of Regulation (EC) No 1931/2006 of the European Parliament and of the Council of 20 December 2006 laying down rules on local border traffic at the external land borders of the Member States and amending the provisions of the Schengen Convention (OJ L 405, 30.12.2006, p. 1);  Council Decision 2006/684/EC of 5 October 2006 amending Annex 2, Schedule A, to the Common Consular Instructions on the visa requirements for holders of Indonesian diplomatic and service passports (OJ L 280, 12.10.2006, p. 29);  Council Decision 2007/519/EC of 16 July 2007 amending Part 2 of the Schengen consultation network (technical specifications) (OJ L 192, 24.7.2007, p. 26). ANNEX II List of the provisions of the Schengen acquis within the meaning of Article 3(2) of the 2003 Act of Accession to be rendered applicable to the Member States concerned in their relations with the United Kingdom of great Britain and Northern Ireland 1. In respect of the provisions of the Schengen Convention: Article 40 and Articles 42 and 43 to the extent that they relate to Article 40. 2. Other provisions: (a) The following Decisions of the Executive Committee established by the Schengen Convention: Decision of the Executive Committee of 16 December 1998 on the Handbook on cross-border police cooperation (SCH/Com-ex (98) 52). (b) The following other instruments: Council Decision 2003/725/JHA of 2 October 2003 amending the provisions of Article 40(1) and (7) of the Convention implementing the Schengen Agreement of 14 June 1985 on the gradual abolition of checks at common borders (OJ L 260, 11.10.2003, p. 37).